DETAILED ACTION
This office action is in response to communication filed on February 25, 2022.

Response to Amendment
Amendments filed on February 25, 2022 have been entered.
Claims 1, 9 and 24 have been amended.
Claims 2-3 and 16-18 remain cancelled.
Claims 4-7, 13-15, 21-22 and 25 have been cancelled.
Claims 26-27 have been added.
Claims 1, 8-12, 19-20, 23-24 and 26-27 have been examined.

Response to Arguments
The examiner notes that although applicant has not presented arguments regarding the objections to claims 24 and 25. In view of the amendments to claim 24 and the cancellation of claim 2, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 11-14), filed on 02/25/2022, with respect to rejection of claims 1, 8-12, 19-20 and 23-24 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 12-14) that Van Camp also fails to show the newly claimed features according to which: 
the dedicated diagnostic program code is executed on the respective field devices directly, e.g. the data processing devices of the respective field devices, and the field devices themselves assign corresponding status information to the system values and/or diagnostic values and/or process values of the respective field devices on the basis of a set of regulations that is comprised in the diagnostic program code that is executed by the respective field devices directly. 
The respective concept is also not known from Ishii. In addition, the features directed to the specific claimed embodiments are also not known from the prior art documents, namely: 
- the diagnostic apparatus selects a dedicated diagnostic program code from a plurality of diagnostic program codes stored in respective memories of the field devices (amended claim 1), 
- the diagnostic apparatus is configured to create the diagnostic program code on the basis of user inputs at the human-machine interface in accordance with the common selection criterion, wherein the diagnostic apparatus is configured to transmit the diagnostic program code to several field devices of the respective field devices, wherein
the respective field devices are configured to execute the diagnostic program code in the data processing device of the respective field devices (new claim 26), or rather 
- the diagnostic apparatus is configured to set parameters of the diagnostic program code executed by the data processing devices of the respective field devices on the basis of the user inputs at the human-machine interface (new claim 27) …
the subject matter obtained by modifying Van Camp with Ishii is different from the subject matter of the independent claims, as the field devices themselves do not execute the program codes by their own so as to do the assignment of the status information to system values and/or diagnostic values, and/or process values on their own. Both Van Camp and Ishii teach that this is done by using a separate device, e.g. alarm handler 102 or host 112. As such, the combination of Van Camp and Ishii do not disclose or suggest the claimed features as Van Camp requires a bidirectional communication which is contrary to that which is set forth in claims 1, 26, and 27. Additionally, neither Van Camp nor Ishii show that a diagnostic program code is executed on the field devices themselves which assigns a corresponding status information to the system values and/or diagnostic values and/or process values of the respective field devices, which in turn is outputted by the signal generators. 
These arguments are not persuasive.
Regarding the argument about Van Camp not disclosing the dedicated diagnostic program code being executed on the respective field devices directly, the examiner submits that Van Camp discloses that field devices initiate or generate process control alarms using process control alarm definitions that signal when a parameter of the field device is outside an approved range, resulting in an alarm condition (status information, see [0002], [0031]; see also [0034] regarding filed devices processing audit queries), while also disclosing that field devices establish a baseline value of a parameter over time and sets a value limit to trigger an alarm when there is a sudden spike in the value of the parameter (set of regulations, see [0032]).
Regarding the argument about the diagnostic apparatus selecting a dedicated diagnostic program code from a plurality of diagnostic program codes stored in respective memories of the field devices not being known from the prior art documents, the examiner submits that Van Camp discloses that an alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which use process control alarm definitions stored in the field devices to execute process control alarms (see [0017] and [0034]), the audit report definitions specifying, among others, the process control alarms associated with the field devices to be audited (see [0043]-[0045]; see also [0049], [0062] and [0075])).
Regarding the arguments about the features of new claims 26 and 27 not being known from the prior art documents, the examiner submits that these features are also disclosed in the prior art of record as described below (see rejection).
Regarding the argument about Van Camp requiring a bidirectional communication which is contrary to that which is set forth in claims 1, 26, and 27, the examiner submits that claim 1 recites “the diagnostic apparatus is configured to exchange information with the respective field devices”.
Regarding the argument about neither Van Camp nor Ishii showing that a diagnostic program code is executed on the field devices themselves which assigns a corresponding status information to the system values and/or diagnostic values and/or process values of the respective field devices, which in turn is outputted by the signal generators, the examiner submits that, as indicated above, Van Camp discloses a diagnostic program code is executed on the field devices themselves which assigns a corresponding status information to the system values and/or diagnostic values and/or process values of the respective field devices, while Ishii is being relied upon for teaching the outputting of the status information using the signal generators of the respective field devices (see Fig. 5, [0055]-[0056], [0118]-[0120]).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The examiner submits that the language “signal generator”, in light of the specification (see [0013]), is interpreted as a display, a lamp, an LED, a sound, or similar means for visually or acoustically output a result.

Claims 1, 8-12, 19-20, 23-24 and 26-27 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determine status information of field devices from system/diagnostic/process values), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 26 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determine status information of field devices from system/diagnostic/process values), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 27 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determine status information of field devices from system/diagnostic/process values), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 8-12, 19-20 and 23-24, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, 19, 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Camp (US 20170053528 A1, IDS record), hereinafter ‘Van Camp’, in view of Ishii (US 20170131705 A1, IDS record), hereinafter ‘Ishii’.
Regarding claim 1. (Currently Amended)
Van Camp discloses:
A system (Fig. 1) comprising: 
a cluster of field devices (Fig. 1, items 106 – “field device”, [0027]-[0028]: field devices are clustered into areas (e.g., Fig. 1, items 114a and 114b)), each field device having 
a communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses allow communications within the system (see also [0002])); 
a data processing device for provision of system values and/or diagnostic values, and/or process values ([0002], [0031]: field devices often initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range, which implies the use of a data processing device (see also [0020] regarding the field devices processing audit requests, and [0027] regarding data and communications being converted into a format capable of being processed by the field devices)); and 
wherein the system is configured to selectively choose at least one system value and/or diagnostic value and/or process value of respective field devices of the cluster of field devices on a basis of a common selection criterion ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the field device (see also [0036] and [0038] which describe the alarm handler receiving audit report requests from the workstation, the request specifying which process control alarms are to be audited)), and wherein the system is configured to determine status information for each field device of the respective field devices on a basis of the at least one system value and/or diagnostic value and/or process value ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state (status information) of the audited field devices (see also [0013] and [0022])), 
wherein the system comprises a diagnostic apparatus (Fig. 1, item 100 – “process control system”: examiner interprets diagnostic apparatus to include all components of item 100 except for field devices) having a data processor (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’), a first communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses and other buses are used for communication within the process control system), and a human-machine interface (Fig. 1, item 112 - ‘host’, [0027], [0030]: process control system includes controller, buses for communication and a host, which includes a user interface),
wherein the diagnostic apparatus is configured to exchange information with the respective field devices ([0027], [0029]: the process control system, through the controller, receives data from the field devices and sends communications to the field devices), 
wherein the system comprises a diagnostic program code ([0031]: field devices store runtime process alarm definitions used to detect an alarm condition; examiner interprets coded instructions to initiate or generate process control alarms based on process alarm definitions being stored in memory of field devices (see [0002], [0032])), wherein the diagnostic program code is configured to be executed by the data processing devices of the respective field devices ([0002], [0031], [0034]: field devices initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range), 
wherein the diagnostic apparatus is configured to select the diagnostic program code from a plurality of different diagnostic program codes stored in a memory of the data processing device of the respective field devices ([0043]-[0045]: alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which request process control alarm definitions stored in the field devices (see [0017] and [0034]); audit report definitions specify, among others, process control alarms associated with the field device to be audited (see also [0049], [0062] and [0075])) and execute the diagnostic program code in the data processing device of the field device ([0031]: field devices generate messages indicative of alarm condition using runtime process control alarm definition, which implies the runtime process control alarm definitions to be executed in the field devices (see also [0002] regarding process control alarms being initiated or generated by field devices)),
wherein a selected diagnostic program code that is executed by the data processing devices of the respective field devices ([0002], [0031], [0034]: field devices initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range) is further configured to process and/or to change the at least one system value and/or diagnostic value and/or process value of the respective field devices via the respective data processing devices of the field devices ([0032]: field devices establish a baseline value of a parameter over time and set a value limit to trigger an alarm when there is a sudden spike in the value of the parameter)), and to determine the status information for the respective field devices from the at least one system value and/or diagnostic value and/or process value of the respective field devices via the respective data processing devices of the field devices ([0031], [0034]: audit request includes retrieving alarm conditions, status and operational state of the audited field devices, the field devices sending this information to the host (see also [0002] regarding process control alarms being initiated or generated by field devices)), and 
wherein the selected diagnostic program code that is executed by the data processing devices of the respective field devices is further configured to assign corresponding status information to the system values and/or diagnostic values and/or process values of the respective field devices on the basis of a set of regulations that is comprised in the diagnostic program code ([0032]: field devices establish a baseline value of a parameter over time and sets a value limit to trigger an alarm when there is a sudden spike in the value of the parameter).

Van Camp does not explicitly disclose:
each field device having a signal generator; 
wherein signal generators are located in a place of respective field devices, and wherein each signal generator is unambiguously and directly assigned to one single field device, and
wherein the system is configured to output the status information using the signal generators of the respective field devices.

Ishii teaches:
each field device (Fig. 1, item 10 – “field device”; Fig. 5, items 10 – “field device”) having a signal generator (Fig. 1, item 16 – “alarm display”, [0039], [0118]-[0120]: each field device includes an alarm display to output diagnostic results (see [0055]-[0056]));
wherein signal generators are located in a place of respective field devices (Fig. 5), and wherein each signal generator is unambiguously and directly assigned to one single field device (Figs. 1 and 5, [0039], [0118]-[0120]: each field device includes an alarm display), and
wherein the system is configured to output the status information using the signal generators of the respective field devices ([0055]-[0056], [0118]-[0120]: diagnostic results are output by the alarm displays (see also [0006])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate each field device having a signal generator, wherein signal generators are located in a place of respective field devices, and wherein each signal generator is unambiguously and directly assigned to one single field device, and wherein the system is configured to output the status information using the signal generators of the respective field devices, in order to notify the detection of the abnormality by turning on an abnormal lamp of the display, as discussed by Ishii ([0007]), while providing a centralized monitoring process for a plurality of field devices in a plant.

Regarding claim 8. (Previously Presented)
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp further discloses:
the diagnostic apparatus is configured to set the parameters in the diagnostic program code on the basis of the user inputs at the human-machine interface ([0017]: process control alarms can be modified by an operator (see also [0029]-[0030] and [0032])).  

Regarding claim 9. (Currently Amended)
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp does not explicitly disclose:
each field device of the respective field devices has a diagnostic mode, 
wherein in the diagnostic mode, the signal generator outputs the status information, wherein the data processing device of each field device of the respective field devices is configured to pilot the signal generator such that the signal generator outputs the status information in the diagnostic mode, and wherein after termination of the diagnostic mode, the signal generator outputs a signal last output before beginning of the diagnostic mode.  

Regarding each field device of the respective field devices has a diagnostic mode, Van Camp further teaches:
“The example alarm handler communicates to the controllers and the field devices over a process control bus (e.g., HARTR and/or FOUNDATIONTM field buses, etc.) and/or manages timing and/or priority of audit queries sent to field devices. In some examples, the alarm handler designates audit queries sent to the controllers and/or the field devices as low priority. In such a manner, the controllers and/or the field devices process the audit requests when the controllers and/or the field devices are not processing a high priority task (e.g., communicating an alarm condition to the host). In some examples disclosed below, the alarm handler sends audit queries based on receiving an audit report request and/or based on a scheduled audit report request. Alternatively or additionally, in some examples, the alarm handler, from time to time (e.g., daily, weekly, etc.) sends audit queries” ([0020]: alarm handler sends audit queries based on schedules (analogous to diagnostics mode)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to implement a diagnostic mode in each field device of the respective field devices, in order to adequately audit system operation without costly affecting system response and output.

Regarding wherein in the diagnostic mode, the signal generator outputs the status information, wherein the data processing device of each field device of the respective field devices is configured to pilot the signal generator such that the signal generator outputs the status information in the diagnostic mode, and wherein after termination of the diagnostic mode, the signal generator outputs a signal last output before beginning of the diagnostic mode, Ishii further teaches:
	“The diagnoser 15 outputs the diagnosis result information to each of the alarm display 16 and the communicator 17. The diagnosis result information is diagnosis result information obtained by diagnosing the running condition of the equipment according to the predetermined diagnosis rule … The alarm display 16 displays (notifies) an alarm in accordance with the diagnosis result information acquired from the diagnoser 15. The alarm display 16 includes a plurality of display (e.g., normal lamps, abnormality lamps, and warning lamps) for representing the running condition of the equipment. The operating state of the equipment includes the running condition of the equipment in which the field device 10 is installed such as the normal, the abnormal, and the warning. The alarm display 16 includes a plurality of the display (e.g., the normal lamp, the abnormality lamp, and the warning lamp) for representing whether or not the measurement value measured by the sensor 11 indicates the operation of the installed equipment is normal. The alarm display 16 can turns one or more of the normal lamp, the
abnormality lamp or any warning lamp in accordance with the running condition of the equipment which the diagnosis result information obtained from the diagnoser 15 indicates and thereby the alarm display 16 represents (notifies) the current running condition of the equipment to the field operators” ([0055]-[0056]: diagnoser outputs diagnosis result information to the alarm display, with this information corresponding to status information such as running condition of the equipment (e.g., normal, abnormal, warning); examiner interprets that alarm display is turned on only during diagnosis procedure; once diagnosis procedure is ended, alarm display returns to same operating state as it was before running the diagnosis procedure (e.g., alarm display is turned off)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to implement in the diagnostic mode, the signal generator to output the status information, wherein the data processing device of each field device of the respective field devices is configured to pilot the signal generator such that the signal generator outputs the status information in the diagnostic mode, and wherein after termination of the diagnostic mode, the signal generator outputs a signal last output before beginning of the diagnostic mode, in order to accurately and independently characterize individual field devices’ status during diagnostic procedure, while returning to normal operation of each field device after assessment.

Regarding claim 10. (Original)
Van Camp in view of Ishii discloses all the features of claim 9 as described above.
Van Camp does not explicitly disclose:
the diagnostic apparatus is configured to activate the diagnostic mode on the respective field devices and/or wherein the diagnostic program code is configured to activate the diagnostic mode on the respective field devices.  

	However, Van Camp further teaches:
“The example alarm handler communicates to the controllers and the field devices over a process control bus (e.g., HARTR and/or FOUNDATIONTM field buses, etc.) and/or manages timing and/or priority of audit queries sent to field devices. In some examples, the alarm handler designates audit queries sent to the controllers and/or the field devices as low priority. In such a manner, the controllers and/or the field devices process the audit requests when the controllers and/or the field devices are not processing a high priority task (e.g., communicating an alarm condition to the host). In some examples disclosed below, the alarm handler sends audit queries based on receiving an audit report request and/or based on a scheduled audit report request. Alternatively or additionally, in some examples, the alarm handler, from time to time (e.g., daily, weekly, etc.) sends audit queries” ([0020]: alarm handler sends audit queries to the field devices based on schedules (analogous to the diagnostic apparatus or diagnostic program code activating the diagnostic mode on corresponding field devices)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to configure the diagnostic apparatus to activate the diagnostic mode on the respective field devices and/or configure the diagnostic program code to activate the diagnostic mode on the respective field devices, in order to easily implement audit system operation of corresponding field devices by activating diagnostic mode by an overall system control.

Regarding claim 11. (Previously Presented)
Van Camp in view of Ishii discloses all the features of claim 9 as described above.
Van Camp does not explicitly disclose:
the diagnostic mode is self-ending after a predetermined period of time, wherein the predetermined period of time is based on the user inputs at the human-machine interface or is determined by the diagnostic apparatus and depends on the system values and/or diagnostic values and/or process values of the respective field devices and/or on a number of the respective field devices, and/or wherein the diagnostic mode of the respective field devices is configured to be terminated by the diagnostic apparatus, and wherein the diagnostic apparatus is configured to terminate the diagnostic mode of the respective field devices, and/or wherein each field device of the respective field devices each has an operating device, and wherein the diagnostic mode of the respective field devices is configured to be terminated by an appropriate user input at the operating device, wherein the diagnostic mode of the respective field devices is terminated by the appropriate user input at the operating device of the respective field devices, and/or wherein the respective field devices are configured such that the diagnostic modes of all of the respective field devices are terminated by the appropriate user input at the operating device of the respective field devices.  

	However, Van Camp further teaches:
“Additionally, the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled)” ([0018]: an operator or the process control logic can suppress process control alarms (see also [0020] regarding audit queries being performed on a schedule, and [0032], [0048])); and
“In some examples, an audit report request may specify a subset of the controllers and/or the field devices for which corresponding process control alarms are to be audited” ([0024]: an audit request specify a subset of field devices to be audited, which implies that once all the corresponding field devices have being audited, the audit process should end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to configure the diagnostic mode as self-ending after a predetermined period of time, wherein the predetermined period of time is based on the user inputs at the human-machine interface or is determined by the diagnostic apparatus and depends on the system values and/or diagnostic values and/or process values of the respective field devices and/or on a number of the respective field devices, and/or wherein the diagnostic mode of the respective field devices is configured to be terminated by the diagnostic apparatus, and wherein the diagnostic apparatus is configured to terminate the diagnostic mode of the respective field devices, and/or wherein each field device of the respective field devices each has an operating device, and wherein the diagnostic mode of the respective field devices is configured to be terminated by an appropriate user input at the operating device, wherein the diagnostic mode of the respective field devices is terminated by the appropriate user input at the operating device of the respective field devices, and/or wherein the respective field devices are configured such that the diagnostic modes of all of the respective field devices are terminated by the appropriate user input at the operating device of the respective field devices, in order to provide a flexible audit system that can be implemented locally or at a general level while also allowing an operator to control of the assessment based on expertise or current system operation.

Regarding claim 12. (Original)
Van Camp in view of Ishii discloses all the features of claim 9 as described above.
Van Camp does not explicitly disclose:
a termination of the diagnostic mode of a first field device initiates an activation of the diagnostic mode of a second field device.  

	However, Van Camp further teaches:
“At block 606, the query generator 302 selects one of the field devices 106 corresponding to the field device IDs 202 identified at block 604 … At block 616, the query generator 302 determines whether there is another field device 106 for which to generate an audit query. If there is another field device 106 for which to generate an audit query, program control returns to block 606” ([0059]-[0060]: field devices are individually selected for generating audit queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate a termination of the diagnostic mode of a first field device initiating an activation of the diagnostic mode of a second field device, in order to perform a complete assessment of each individual field device, without impacting the overall system operation.

Regarding claim 19. (Previously Presented) 
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp does not disclose:
the signal generator comprises a luminous member configured to output different luminous colors, and 
wherein the status information corresponding to the luminous colors is transmitted by the diagnostic apparatus to the respective field devices to activate the signal generators for an activation period and to display the status information.  

Ishii further teaches:
	“The alarm display 16 displays (notifies) an alarm in accordance with the diagnosis result information acquired from the diagnoser 15. The alarm display 16 includes a plurality of display (e.g., normal lamps, abnormality lamps, and warning lamps) for representing the running condition of the equipment. The operating state of the equipment includes the running condition of the equipment in which the field device 10 is installed such as the normal, the abnormal, and the warning. The alarm display 16 includes a plurality of the display (e.g., the normal lamp, the abnormality lamp, and the warning lamp) for representing whether or not the measurement value measured by the sensor 11 indicates the operation of the installed equipment is normal. The alarm display 16 can turns one or more of the normal lamp, the abnormality lamp or any warning lamp in accordance with the running condition of the equipment which the diagnosis result information obtained from the diagnoser 15 indicates and thereby the alarm display 16 represents (notifies) the current running condition of the equipment to the field operators” ([0056]: the alarm display of the field devices includes a plurality of lamps, which output the operating state of the equipment obtained from the diagnose; examiner interprets lamps are activated during diagnosis procedure; lamps may correspond to different colors to represent conditions (e.g., normal, abnormal and warning conditions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate the signal generator comprising a luminous member configured to output different luminous colors, and wherein the status information corresponding to the luminous colors is transmitted by the diagnostic apparatus to the respective field devices to activate the signal generators for an activation period and to display the status information, in order to facilitate recognition of field devices conditions.

Regarding claim 23. (Previously Presented) 
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp further discloses:
the at least one system value and/or diagnostic value and/or process value describes a type of field device, a firmware version, a date of manufacture, a date of putting into operation, a date of last maintenance or other values describing the respective field devices or configuration thereof ([0043]-[0045]: the audit report request specifies, among others, the field device ID (other values describing the respective field devices) to audit). 

Regarding claim 24. (Currently Amended) 
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp further discloses:
the common selection criterion corresponds to a superordinate question, wherein the system is configured to select values for the respective field devices which have a particular meaning with regard to the superordinate question of the common selection criterion, and wherein corresponding values are meaningful with regard to the common selection criterion ([0043]-[0045]: alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which request process control alarm definitions (see [0034]) stored in the field devices (see also [0017]); audit report definitions specify among others, areas, field devices, process control alarms associated with the field device to be audited, and filters (see also [0049], [0062] and [0075]); examiner interprets any of these details as a superordinate question).

Regarding claim 26. (New) 
Van Camp discloses:
A system (Fig. 1) comprising: 
a cluster of field devices (Fig. 1, items 106 – “field device”, [0027]-[0028]: field devices are clustered into areas (e.g., Fig. 1, items 114a and 114b)), each field device having 
- a communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses allow communications within the system (see also [0002])); 
- a data processing device for provision of system values and/or diagnostic values, and/or process values ([0002], [0031]: field devices often initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range, which implies the use of a data processing device (see also [0020] regarding the field devices processing audit requests, and [0027] regarding data and communications being converted into a format capable of being processed by the field devices)); and 
wherein the system is configured to selectively choose at least one system value and/or diagnostic value and/or process value of respective field devices of the cluster of field devices on a basis of a common selection criterion ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the field device (see also [0036] and [0038] which describe the alarm handler receiving audit report requests from the workstation, the request specifying which process control alarms are to be audited)), and wherein the system is configured to determine status information for each field device of the respective field devices on a basis of the at least one system value and/or diagnostic value and/or process value ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the audited field devices (see also [0013] and [0022])), 
wherein the system comprises a diagnostic apparatus (Fig. 1, item 100 – “process control system”: examiner interprets diagnostic apparatus to include all components of item 100 except for field devices) having a data processor (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’), a first communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses and other buses are used for communication within the process control system), and a human-machine interface (Fig. 1, item 112 - ‘host’, [0027], [0030]: process control system includes controller, buses for communication and a host, which includes a user interface),
wherein the diagnostic apparatus is configured to exchange information with the respective field devices ([0027], [0029]: the process control system, through the controller, receives data from the field devices and sends communications to the field devices), 
wherein the system comprises a diagnostic program code ([0034]: audit queries are used to audit process control alarms (see also [0058])),
wherein the diagnostic apparatus is configured to create the diagnostic program code ([0040]: alarm handler generates audit queries (see also [0046])) on the basis of user inputs at the human-machine interface in accordance with the common selection criterion ([0036]: audit report requests specify which process control alarms to be audited (see also [0017] regarding process control alarms being modified by an operator, [0030] regarding an operator having access to process control applications that monitor, control and/or diagnose field devices, [0032] regarding process control alarm definitions being changed by an operator, and [0037] regarding command line switches allowing modification of audit report requests)), 
wherein the diagnostic apparatus is configured to transmit the diagnostic program code to several field devices of the respective field devices ([0024], [0034]: alarm handler sends the audit queries to fields devices (see also [0036], [0038] and [0045])), 
wherein the respective field devices are configured to execute the diagnostic program code in the data processing device of the respective field devices, wherein the diagnostic program code is configured to be executed by the data processing devices of the respective field devices ([0034], [0036]: field devices process the audit queries that specify which process control alarms are to be audited (see also [0002] and [0031] regarding field devices initiating or generating process control alarms that signal when a parameter of the field device is outside an approved range)),
wherein the diagnostic program code executed by the data processing devices of the respective field devices is further configured to process and/or to change the at least one system value and/or diagnostic value and/or process value of the respective field devices via the respective data processing devices of the field devices ([0017]: process control alarms are modified during runtime by process control logic (see also [0032] regarding field devices establishing a baseline value of a parameter over time and setting a value limit to trigger an alarm when there is a sudden spike in the value of the parameter, and [0037] regarding command line switches allowing modification of audit report requests)), and to determine the status information for the respective field devices from the at least one system value and/or diagnostic value and/or process value of the respective field devices by the respective data processing devices of the field devices ([0031], [0034]: audit request includes retrieving alarm conditions, status and operational state of the audited field devices (status information), the field devices sending this information to the host (see also [0002] regarding process control alarms being initiated or generated by field devices)), and 
wherein the diagnostic program code executed by the data processing devices of the respective field devices is further configured to assign the corresponding status information to the system values and/or diagnostic values and/or process values of the respective field devices on the basis of a set of regulations that is comprised in the diagnostic program code ([0032]: field devices establish a baseline value of a parameter over time and sets a value limit to trigger an alarm (status information) when there is a sudden spike in the value of the parameter).

Van Camp does not explicitly disclose:
each field device having a signal generator; 
wherein signal generators are located in a place of respective field devices, and wherein each signal generator is unambiguously and directly assigned to one single field device, and
wherein the system is configured to output the status information using the signal generators of the respective field devices.

Ishii teaches:
each field device (Fig. 1, item 10 – “field device”; Fig. 5, items 10 – “field device”) having a signal generator (Fig. 1, item 16 – “alarm display”, [0039], [0118]-[0120]: each field device includes an alarm display to output diagnostic results (see [0055]-[0056]));
wherein signal generators are located in a place of respective field devices (Fig. 5), and wherein each signal generator is unambiguously and directly assigned to one single field device (Figs. 1 and 5, [0039], [0118]-[0120]: each field device includes an alarm display), and
wherein the system is configured to output the status information using the signal generators of the respective field devices ([0055]-[0056], [0118]-[0120]: diagnostic results are output by the alarm displays (see also [0006])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate each field device having a signal generator, wherein signal generators are located in a place of respective field devices, and wherein each signal generator is unambiguously and directly assigned to one single field device, and wherein the system is configured to output the status information using the signal generators of the respective field devices, in order to notify the detection of the abnormality by turning on an abnormal lamp of the display, as discussed by Ishii ([0007]), while providing a centralized monitoring process for a plurality of field devices in a plant.

Regarding claim 27. (New) 
Van Camp discloses:
A system (Fig. 1) comprising: 
a cluster of field devices (Fig. 1, items 106 – “field device”, [0027]-[0028]: field devices are clustered into areas (e.g., Fig. 1, items 114a and 114b)), each field device having 
- a communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses allow communications within the system (see also [0002])); 
- a data processing device for provision of system values and/or diagnostic values, and/or process values ([0002], [0031]: field devices often initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range, which implies the use of a data processing device (see also [0020] regarding the field devices processing audit requests, and [0027] regarding data and communications being converted into a format capable of being processed by the field devices)); and
 wherein the system is configured to selectively choose at least one system value and/or diagnostic value and/or process value of respective field devices of the cluster of field devices on a basis of a common selection criterion ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the field device (see also [0036] and [0038] which describe the alarm handler receiving audit report requests from the workstation, the request specifying which process control alarms are to be audited)), and wherein the system is configured to determine status information for each field device of the respective field devices on a basis of the at least one system value and/or diagnostic value and/or process value ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the audited field devices (see also [0013] and [0022])), 
wherein the system comprises a diagnostic apparatus (Fig. 1, item 100 – “process control system”: examiner interprets diagnostic apparatus to include all components of item 100 except for field devices) having a data processor (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’), a first communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses and other buses are used for communication within the process control system), and a human-machine interface (Fig. 1, item 112 - ‘host’, [0027], [0030]: process control system includes controller, buses for communication and a host, which includes a user interface),
wherein the diagnostic apparatus is configured to exchange information with the respective field devices ([0027], [0029]: the process control system, through the controller, receives data from the field devices and sends communications to the field devices), 
 wherein the system comprises a diagnostic program code ([0031]: field devices store runtime process alarm definitions used to detect an alarm condition), wherein the diagnostic program code is configured to assign corresponding status information to the system values and/or diagnostic values and/or process values of the respective field devices on the basis of a set of regulations ([0032]: field devices establish a baseline value of a parameter over time and sets a value limit to trigger an alarm (status information) when there is a sudden spike in the value of the parameter),
wherein the diagnostic program code is configured to be executed by the data processing devices of the respective field devices ([0002], [0031], [0034]: field devices initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range) such that the data processing devices of the respective field devices are configured to process the system values and/or diagnostic values and/or process values, thereby carrying out the assignment of the corresponding status information directly on the respective field devices ([0032]: field devices establish a baseline value of a parameter over time and sets a value limit to trigger an alarm (status information) when there is a sudden spike in the value of the parameter), and 
wherein the diagnostic apparatus is configured to set parameters of the diagnostic program code executed by the data processing devices of the respective field devices on the basis of the user inputs at the human-machine interface ([0032]: process control alarms definitions can be modified by an operator (see also [0017] and [0029]-[0030])).

Van Camp does not explicitly disclose:
each field device having a signal generator; 
wherein signal generators are located in a place of respective field devices, and wherein each signal generator is unambiguously and directly assigned to one single field device, and
wherein the system is configured to output the status information using the signal generators of the respective field devices.

Ishii teaches:
each field device (Fig. 1, item 10 – “field device”; Fig. 5, items 10 – “field device”) having a signal generator (Fig. 1, item 16 – “alarm display”, [0039], [0118]-[0120]: each field device includes an alarm display to output diagnostic results (see [0055]-[0056]));
wherein signal generators are located in a place of respective field devices (Fig. 5), and wherein each signal generator is unambiguously and directly assigned to one single field device (Figs. 1 and 5, [0039], [0118]-[0120]: each field device includes an alarm display), and
wherein the system is configured to output the status information using the signal generators of the respective field devices ([0055]-[0056], [0118]-[0120]: diagnostic results are output by the alarm displays (see also [0006])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate each field device having a signal generator, wherein signal generators are located in a place of respective field devices, and wherein each signal generator is unambiguously and directly assigned to one single field device, and wherein the system is configured to output the status information using the signal generators of the respective field devices, in order to notify the detection of the abnormality by turning on an abnormal lamp of the display, as discussed by Ishii ([0007]), while providing a centralized monitoring process for a plurality of field devices in a plant.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Camp, in view of Ishii, and in further view of Smith (US 20170046928 A1), hereinafter ‘Smith’.
Regarding claim 20. (Previously Presented) 
Van Camp in view of Ishii discloses all the features of claim 19 as described above.
Van Camp does not disclose:
the luminous member comprises a ring or strip.  

	Smith teaches:
“A device for sample-processing, comprising: (A) a receiving area for a sample holder; (B) a signal detector to detect a signal from a sample supported by the sample holder; (C) a communication unit allowing for communication with an outside controller; and (D) a light-emitting strip configured to display a plurality of different colors each indicating a different status of the device; wherein the light-emitting strip is mounted in a recessed position with respect to an exterior of the device” ([0116]: a device uses a light-emitting strip to indicate its status (see also [0050]-[0058])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii, and in further view of Smith to implement the luminous member comprising a ring or strip, in order to facilitate recognition of field devices conditions while employing efficient luminous solutions that reduce equipment costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schumacher; Mark S. et al., US 20080125884 A1, Automatic field device service adviser
Reference discloses a field device resident algorithm that uses diagnostic inputs for generation of service information.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857